t c summary opinion united_states tax_court christopher clifford roiland petitioner v commissioner of internal revenue respondent docket no 4692-06s filed date christopher clifford roiland pro_se jeffrey s luechtefeld for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a dollar_figure deficiency in petitioner’ sec_2002 federal_income_tax respondent also determined additions to tax of dollar_figure and dollar_figure under sec_6651 and respectively after concessions the issues for decision are whether petitioner received dollar_figure of wage income and whether petitioner is liable for an addition_to_tax under sec_6651 background petitioner resided in seminole florida when the petition was filed in petitioner worked for the steel detailers inc the company the record does not indicate the precise nature of petitioner’s duties for the company although petitioner indicated that he worked with computers petitioner earned dollar_figure in but did not file a federal_income_tax return for that year respondent issued petitioner a notice_of_deficiency in date respondent determined that petitioner had unreported income of dollar_figure respondent also determined an addition_to_tax under sec_6651 based on petitioner’s failure_to_file a return respondent concedes that petitioner was an employee for federal_income_tax purposes in and therefore was not subject_to self-employment_tax respondent also concedes the addition_to_tax under sec_6651 discussion in general the commissioner’s determinations set forth in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of showing the determinations are in error rule a 290_us_111 pursuant to sec_7491 the burden_of_proof as to factual matters shifts to the commissioner under certain circumstances because the facts are not in dispute we decide this case without regard to the burden_of_proof unreported income sec_61 provides that gross_income means all income from whatever source derived at trial petitioner acknowledged that he had received dollar_figure of wage income from the company in accordingly respondent’s determination on this issue is sustained addition_to_tax under sec_6651 if a tax_return is not timely filed an addition_to_tax will be assessed unless it is shown that such failure is due to reasonable_cause and not due to willful neglect sec_6651 the commissioner has the burden of production with respect to the liability of any individual for an addition_to_tax under sec_6651 sec_7491 the burden of showing reasonable_cause under sec_6651 remains on the taxpayer 116_tc_438 at trial petitioner acknowledged that he had failed to file hi sec_2002 tax_return accordingly respondent has met his burden of production petitioner contends that he had reasonable_cause for his failure_to_file petitioner’s testimony on this point was somewhat unclear but he appears to argue that he received a form 1099-misc miscellaneous income which is generally used to report income paid to independent contractors instead of a form_w-2 wage and tax statement which is used to report income paid to employees petitioner contends that because he was an employee rather than an independent_contractor he could not file a tax_return unless he received a form_w-2 we disagree unavailability of information does not constitute reasonable_cause for failing to file a return 92_tc_899 a taxpayer is required to file timely using the best information available and to file thereafter an amended_return if necessary 79_tc_298 petitioner does not dispute that the form 1099-misc he received accurately reported the amount of income he received from the company even if this information was inaccurate or reported on the wrong form petitioner was required to file a return and if necessary file an amended_return thereafter see id accordingly petitioner has not demonstrated reasonable_cause respondent’s determination on this issue is sustained reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered under rule
